Case 2:19-cv-05155-JLL-JAD Document 11-8 Filed 03/29/19 Page 1 of 1 PageID: 481



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


GUY GENTILE,

              Plaintiff,                                           Hon. Jose L. Linares

              v.                                                   Civil Action No. 19-5155

U.S. SECURITIES AND EXCHANGE COMMISSION,

              Defendant.


  [PROPOSED] ORDER GRANTING DEFENDANT SECURITIES AND EXCHANGE
     COMMISSION’S MOTION TO DISMISS PLAINTIFF’S COMPLAINT AND
                    DISMISSING THE COMPLAINT

       THIS MATTER having been brought before the Court on the motion of Defendant

Securities and Exchange Commission for an Order pursuant to Federal Rules of Civil Procedure.

12(b)(1) and 12(b)(6) dismissing the Complaint; and the Court having considered the

submissions of the parties, and the arguments of the counsel, if any; and for good cause shown,

       IT IS, on this ______ day of __________________, 2019;

       ORDERED that Defendant’s motion to dismiss is GRANTED; and it is further

       ORDERED that the Complaint is hereby Dismissed with Prejudice as to Defendant.



                             _______________________________________
                             HON. JOSE L. LINARES, U.S.D.J.
